Citation Nr: 0939512	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's right anterior cruciate ligament 
reconstruction residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from January 1993 to November 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
St. Petersburg, Florida, Regional Office which established 
service connection for right anterior cruciate ligament 
reconstruction residuals; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of November 2, 2006.  In May 2009, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected right 
anterior cruciate ligament reconstruction residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable disability evaluation for the 
Veteran's right anterior cruciate ligament reconstruction 
residuals.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities are the 
same regardless of how the issue is styled.  

This appeal is REMANDED to the Montgomery, Alabama, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an initial compensable evaluation is 
warranted for his post-operative right knee disorder as the 
disability is productive of significant physical impairment.  
The Veteran requests that his appeal be remanded to the RO so 
that he can be afforded a VA examination for compensation 
purposes to determine the current nature and severity of his 
post-operative right knee disability.  

In his November 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran reported that he 
received treatment for his right knee disability from B. S., 
M.D., and T. E. L., M.D.  At the May 2009 videoconference 
before the undersigned Acting Veterans Law Judge, the Veteran 
testified that he received treatment for his right knee 
disability from T. L., M.D., and D. J., M.D.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the current nature and 
severity of his post-operative right knee disability.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Veteran must be informed of the importance of 
reporting to the scheduled examination and of the possible 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his right knee 
disability.  Upon receipt of the 
requested information and the appropriate 
releases, contact B. S., M.D., T. E. L., 
M.D, T. L., M.D., D. J., M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to their treatment of the 
Veteran's right knee disability for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected right anterior 
cruciate ligament reconstruction 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected right knee 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's right knee 
disability upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his right anterior 
cruciate ligament reconstruction 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

